United States Department of Labor
Employees’ Compensation Appeals Board
__________________________________________
C.L., Appellant
and
U.S. POSTAL SERVICE, PROCESSING &
DISTRIBUTION CENTER, Oakland, CA,
Employer
__________________________________________

)
)
)
)
)
)
)
)
)

Appearances:
Robert Jeffrey, for the appellant
Office of Solicitor, for the Director

Docket No. 11-1375
Issued: December 22, 2011

Case Submitted on the Record

DECISION AND ORDER
Before:
RICHARD J. DASCHBACH, Chief Judge
MICHAEL E. GROOM, Alternate Judge
JAMES A. HAYNES, Alternate Judge

JURISDICTION
On May 17, 2011 appellant, through her representative, filed a timely appeal of the
April 28, 2011 merit decision of the Office of Workers’ Compensation Programs (OWCP)
terminating her compensation benefits. Pursuant to the Federal Employees’ Compensation Act1
(FECA) and 20 C.F.R. §§ 501.2(c) and 501.3, the Board has jurisdiction over the merits of this
case.
ISSUE
The issue is whether OWCP properly terminated appellant’s wage-loss compensation and
medical benefits effective October 8, 2010 on the grounds that she no longer had any residuals or
disability causally related to her accepted employment-related injuries.
On appeal, appellant’s representative, contends that the medical evidence of record
establishes that appellant has residuals and disability causally related to her accepted conditions.
1

5 U.S.C. § 8101 et seq.

FACTUAL HISTORY
OWCP accepted that on October 3, 1999 appellant, then a 34-year-old mail processing
clerk, sustained a right wrist strain and right lateral epicondylitis as a result of weighing mail in a
claim filed under File No. xxxxxx345. In a subsequent claim assigned File No. xxxxxx792,
OWCP administratively accepted that on May 12, 2008 she sustained cervical, lumbar and
trapezius strains when a coworker pushed equipment into her.
Following her return to limited-duty work effective July 29, 2009 as a modified mail
processing clerk, appellant filed a recurrence of disability claim (Form CA-2a) beginning
December 7, 2009 due to the withdrawal of her limited-duty assignment pursuant to the National
Reassessment Process.
On February 8, 2010 OWCP referred appellant, together with a statement of accepted
facts and the medical record, to Dr. Phillip Z. Wirganowicz, a Board-certified orthopedic
surgeon, for a second opinion to determine the extent of her continuing employment-related
residuals and disability. In a February 20, 2010 medical report, Dr. Wirganowicz found that she
no longer had any objective residuals of her employment-related conditions despite her
subjective complaints of continuing neck, lower back, and right shoulder and hand pain. He
advised that appellant could perform her regular work duties with no restrictions. In an
addendum report dated April 17, 2010, Dr. Wirganowicz clarified his opinion as requested by
OWCP. He determined that other than appellant’s pain to palpation about her lower back area
and tenderness to palpation over the epicondyle of her elbow, there were no objective findings to
suggest that she had any continuing residuals of her accepted conditions.
In reports dated March 3 and 10, 2010, Dr. Michael E. Hebrard, an attending Boardcertified physiatrist, found that appellant continued to have residuals and disability due to her
May 12, 2008 accepted conditions.
On April 26, 2010 OWCP determined that there was a conflict in medical opinion
between Dr. Wirganowicz and Dr. Hebrard as to whether appellant had any continuing residuals
or disability due to her accepted employment injuries under File Nos. xxxxxx345 and
xxxxxx792. On April 30, 2010 it referred appellant, together with a statement of accepted facts
and the medical record, to Dr. Terence J. McDonnell, a Board-certified orthopedic surgeon, for
an impartial medical examination.
In a June 9, 2010 report, Dr. McDonnell obtained a history of the accepted employmentrelated right wrist, cervical, lumbar and shoulder injuries and reviewed appellant’s medical
treatment. He also reviewed the medical record. Dr. McDonnell noted appellant’s complaints of
pain in her right wrist, the posterior aspect of her right hand in the interval between the fourth
and fifth metacarpal bones just proximal to their metacarpal heads, the dorsal aspect of the right
forearm to an area about two finger breadths below the lateral epicondyle, left trapezius area and
low back. He reported essentially normal findings on physical and neurological examination of
the spine with the exception of some tenderness on fingertip percussion about two finger
breadths over the paraspinous muscles at the panty line on the left and her complaints of
tightening of the paraspinous muscles on the left side of the back and low back pain with flexion
of the left hip when passively flexed between 80 and 90 degrees. On inspection and physical and

2

neurological examination of the cervical spine, Dr. McDonnell reported essentially normal
findings with the exception of appellant’s complaints of mild pain with fingertip percussion over
the middle third of the left trapezius and on fingertip percussion along the vertebral border of the
scapula on the left. He found normal findings on inspection and physical and neurological
examination of the upper extremities with the exception of pain in the distal intermetacarpal
areas between the fourth and fifth metacarpals on the right hand. Dr. McDonnell, however,
advised that examination of the distal intermetacarpal areas did not elicit a painful response.
Appellant was able to dorsiflex the right wrist against resistance with no difficulty which
indicated that no epicondylitis persisted.
Dr. McDonnell diagnosed cervical, lumbar and trapezius strains, right lateral
epicondylitis and right wrist strain. He advised that these employment-related conditions had
resolved as there was no objective evidence found on examination to support continuing
residuals. Dr. McDonnell advised that appellant no longer required physical therapy. He stated
that she had some significant psychological/psychiatric complaints that triggered her somatic
complaints. Dr. McDonnell concluded that appellant could perform her regular work duties with
no restrictions.
Unsigned reports dated August 4, 2010 which contained the typed name of Dr. Daniel P.
Saurborn, a Board-certified radiologist, provided magnetic resonance imaging (MRI) scan results
of appellant’s right and left shoulders. Appellant had mild degenerative changes in lesser
tubercle, supraspinatus and infraspinatus tendinosis, a superior labral tear and mild
acromioclavicular (AC) joint arthritis of the right shoulder. Regarding the left shoulder, she also
had supraspinatus tendinosis, Type 2 acromion with lateral down slopping and mild AC and
glenohumeral joint arthrosis. There was no evidence of a full thickness tear in either the right or
left shoulder.
In an August 9, 2010 report, Dr. Hebrard advised that appellant had bilateral shoulder
impingement tendinitis, superior labral tear on the right shoulder and bilateral AC joint arthrosis
based on his review of MRI scan test results and his physical examination findings. In an
August 18, 2010 report, he stated that she had right lateral epicondylitis and a right wrist sprain
causally related to her repetitive work duties. Dr. Hebrard advised that appellant could work
with restrictions.
On August 13, 2010 appellant filed a Form CA-2a for disability commencing
December 7, 2009. On August 16, 2010 she filed claims for wage-loss compensation (Form
CA-7) for the period August 11 to 27, 2010.
By letter dated August 27, 2010, OWCP acknowledged that appellant had filed a Form
CA-2a for disability commencing December 7, 2009 under File No. xxxxxx792. It advised her
that there was no evidence establishing her claimed recurrence of disability under File No.
xxxxxx345 which appeared to be a duplicate claim. OWCP indicated that appellant’s

3

compensation was terminated under File No. xxxxxx792 as of August 10, 2010 and that she had
requested an oral hearing which would be addressed by its hearing representative.2 It also
advised it was unclear why she was claiming wage-loss compensation under File No. xxxxxx345
commencing August 11, 2010.
On August 31, 2010 OWCP issued a notice of proposed termination of appellant’s wageloss compensation and medical benefits based on Dr. McDonnell’s June 9, 2010 medical
opinion.
By letter dated September 21, 2010, appellant disagreed with the proposed action. She
contended that she was referred to Dr. McDonnell only for an evaluation related to her claim
under File No. xxxxxx792 and not the instant claim under File No. xxxxxx345. Appellant
argued that any remarks made by him regarding the latter claim violated her rights. OWCP was
not allowed to act on a “rider” claim.
A September 22, 2010 report which contained the typed name of Dr. Joel A. Weddington,
an orthopedic surgeon, stated that appellant had chronic right lateral epicondylitis, a right hand
sprain and ulnar neuropathy.
In an October 8, 2010 decision, OWCP terminated appellant’s wage-loss compensation
and medical benefits effective that date. It found that Dr. McDonnell’s opinion represented the
weight of the medical evidence in establishing that she no longer had any residuals or disability
causally related to her accepted employment injuries. OWCP noted that he reviewed a statement
of accepted facts that contained the accepted conditions in both of appellant’s claims.
Dr. McDonnell also provided a comprehensive review of the medical evidence in both claims.
On October 12, 2010 appellant requested an oral hearing before OWCP’s hearing
representative.
In an April 28, 2011 decision, OWCP’s hearing representative affirmed the October 8,
2010 decision, terminating appellant’s compensation. He found that Dr. McDonnell’s opinion
constituted the weight of the medical evidence in establishing that appellant no longer had any
residuals or disability causally related to her accepted injuries.
LEGAL PRECEDENT
Once OWCP accepts a claim, it has the burden of justifying termination or modification
of compensation. After it has been determined that an employee has disability causally related to
her employment, OWCP may not terminate compensation without establishing that the disability
had ceased or that it was no longer related to the employment.3 OWCP’s burden of proof
2

In an August 10, 2010 decision, OWCP terminated appellant’s wage-loss compensation and medical benefits
effective that date on the grounds that Dr. McDonnell’s June 9, 2010 opinion was entitled to the weight of the
medical evidence in establishing that she no longer had any residuals of her May 12, 2008 employment injuries in
OWCP File No. xxxxxx792. In a February 10, 2011 decision, its hearing representative affirmed the August 10,
2010 termination decision, finding that the weight of the evidence was represented by Dr. McDonnell’s impartial
medical opinion.
3

Jason C. Armstrong, 40 ECAB 907 (1989).

4

includes the necessity of furnishing rationalized medical opinion evidence based on a proper
factual and medical background.4 Furthermore, the right to medical benefits for an accepted
condition is not limited to the period of entitlement for disability. To terminate authorization for
medical treatment, OWCP must establish that a claimant no longer has residuals of an
employment-related condition that requires further medical treatment.5
Section 8123(a) of FECA provides that, if there is disagreement between the physician
making the examination for the United States and the physician of the employee, the Secretary
shall appoint a third physician who shall make an examination.6 When there exists opposing
medical reports of virtually equal weight and rationale and the case is referred to an impartial
medical specialist for the purpose of resolving the conflict, the opinion of such specialist, if
sufficiently well rationalized and based upon a proper factual background, must be given special
weight.7
ANALYSIS
The Board finds that OWCP met its burden of proof to terminate appellant’s wage-loss
compensation benefits and medical benefits as of October 8, 2010. OWCP accepted that
appellant sustained employment-related right wrist strain and right lateral epicondylitis under
File No. xxxxxx345. The Board notes that a conflict arose in the medical opinion evidence
between Dr. Wirganowicz, a second opinion physician and Dr. Hebrard, an attending physician,
regarding whether appellant continued to have any residuals and disability due to her accepted
conditions. The Board finds that OWCP properly referred appellant to Dr. McDonnell for an
impartial medical examination pursuant to section 8123(a) of FECA.8
In a June 9, 2010 report, Dr. McDonnell found that there were no objective findings to
support that appellant had continuing residuals of the employment-related right wrist strain, right
lateral epicondylitis and, thus, they had resolved. He provided an extensive review of her
medical history and reported essentially normal findings on examination with the exception of
tenderness and pain in the lumbar and cervical spine and upper extremities. Dr. McDonnell
attributed appellant’s significant psychological/psychiatric complaints to her somatic complaints.
He concluded that she could perform her regular work duties with no restrictions and that she no
longer required medical treatment.
The Board finds that Dr. McDonnell’s opinion is sufficient to establish that the accepted
right wrist strain and right lateral epicondylitis resolved without residuals and that appellant no
longer had any employment-related disability. Dr. McDonnell based his opinion on a statement
of accepted facts and the complete medical record. He provided extensive medical rationale
4

See Del K. Rykert, 40 ECAB 284, 295-96 (1988).

5

Mary A. Lowe, 52 ECAB 223 (2001); Wiley Richey, 49 ECAB 166 (1997).

6

5 U.S.C. § 8123(a).

7

See Darlene R. Kennedy, 57 ECAB 414 (2006); Gloria J. Godfrey, 52 ECAB 486 (2001).

8

Bryan O. Crane, 56 ECAB 713 (2005); J.J, Docket No. 09-27 (issued February 10, 2009).

5

explaining that there were no objective findings of residuals of the accepted conditions. The
Board finds that Dr. McDonnell’s opinion is well rationalized and based on a complete, accurate
factual and medical history. OWCP properly accorded his opinion special weight in terminating
appellant’s compensation benefits.9 Its termination of appellant’s medical and wage-loss
compensation benefits was proper under the facts and the circumstances of this case.
Dr. Hebrard’s August 9 and 18, 2010 reports did not address whether the diagnosed
bilateral shoulder and right wrist conditions were causally related to the accepted employment
injuries. Additionally, he was on one side of the conflict that Dr. McDonnell resolved and these
reports are insufficient to overcome that of Dr. McDonnell or to create a new medical conflict.10
The reports which contained the typed names of Dr. Saurborn and Dr. Weddington have
no probative value in establishing that appellant has any continuing employment-related
residuals or disability. The presence of these names leave it unclear whether a physician under
FECA prepared the reports. It is well established that medical evidence lacking proper
identification is of no probative medical value.11
There is no other medical evidence contemporaneous with the termination of appellant’s
benefits which supports that she has any continuing residuals or disability from her employmentrelated conditions. OWCP, therefore, met its burden of proof to terminate compensation.
The Board further finds that appellant’s contention on appeal, that she continues to suffer
from residuals and total disability due to her accepted employment injuries has not been
established. As stated, the special weight of the medical evidence establishes that she has no
continuing employment-related residuals or disability and, thus, OWCP properly terminated her
compensation benefits.
Appellant may submit new evidence or argument with a written request for
reconsideration to OWCP within one year of this merit decision, pursuant to 5 U.S.C. § 8128(a)
and 20 C.F.R. §§ 10.605 through 10.607.
CONCLUSION
The Board finds that OWCP properly terminated appellant’s compensation effective
October 8, 2010 on the grounds that she no longer had any residuals or disability causally related
to her accepted employment-related cervical strain.

9

Supra note 7.

10

See Michael Hughes, 52 ECAB 387 (2001); Howard Y. Miyashiro, 43 ECAB 1101, 1115 (1992); Dorothy
Sidwell, 41 ECAB 857 (1990). The Board notes that Dr. McDonnell’s reports did not contain new rationale on
causal relationship upon which a new conflict might be based.
11

Thomas L. Agee, 56 ECAB 465 (2005); Richard F. Williams, 55 ECAB 343 (2004); Merton J. Sills, 39 ECAB
572 (1988).

6

ORDER
IT IS HEREBY ORDERED THAT the April 28, 2011 decision of the Office of
Workers’ Compensation Programs is affirmed.
Issued: December 22, 2011
Washington, DC

Richard J. Daschbach, Chief Judge
Employees’ Compensation Appeals Board

Michael E. Groom, Alternate Judge
Employees’ Compensation Appeals Board

James A. Haynes, Alternate Judge
Employees’ Compensation Appeals Board

7

